[Cite as Toledo Bar Assn. v. Woodley, 132 Ohio St. 3d 120, 2012-Ohio-2458.]




                     TOLEDO BAR ASSOCIATION v. WOODLEY.
 [Cite as Toledo Bar Assn. v. Woodley, 132 Ohio St. 3d 120, 2012-Ohio-2458.]
Attorney misconduct, including failing to act with reasonable diligence in
        representing a client, failing to promptly refund any unearned fee upon the
        lawyer’s withdrawal from employment, and knowingly failing to respond
        to a demand for information by a disciplinary authority during an
        investigation—Indefinite suspension.
     (No. 2011-1768—Submitted December 7, 2011—Decided June 7, 2012.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 11-005.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Robert Alan Woodley, whose last known address is in
Toledo, Ohio, Attorney Registration No. 0021660, was admitted to the practice of
law in Ohio in 1977. We suspended his license on November 3, 2009, for his
failure to register for the 2009-2011 biennium, and that suspension remains in
effect. In re Attorney Registration Suspension of Woodley, 123 Ohio St. 3d 1475,
2009-Ohio-5786, 915 N.E.2d 1256.
        {¶ 2} On February 14, 2011, relator, Toledo Bar Association, filed a
four-count complaint charging Woodley with professional misconduct arising
from his neglect of several client matters, his failure to reasonably communicate
with the affected clients or to refund unearned fees, his practicing law while his
license was suspended, and his knowing failure to respond to the resulting
disciplinary investigations.     The Board of Commissioners on Grievances and
Discipline attempted to serve copies of the complaint on Woodley at the home
and business addresses on file with the Office of Attorney Services, but one copy
                               SUPREME COURT OF OHIO




was returned unclaimed, and the other was returned with a notation that Woodley
had moved and left no forwarding address. On March 21, 2011, the board served
the complaint on the clerk of the Supreme Court pursuant to Gov.Bar R.
V(11)(B).
        {¶ 3} Woodley did not answer the complaint, and on August 15, 2011,
relator moved for default judgment.
        {¶ 4} A master commissioner appointed by the Board of Commissioners
on Grievances and Discipline granted relator’s motion, making findings of fact
and misconduct and recommending that Woodley be indefinitely suspended from
the practice of law. The board adopted the master commissioner’s findings of fact
and misconduct and his recommended sanction. We adopt the board’s findings
and indefinitely suspend Woodley from the practice of law in Ohio.
                                    Misconduct
        {¶ 5} Woodley’s misconduct arises from his representation of Marvin
and Sherry Varnes (Count One), Martin Garcia (Count Two), and Graviel Chavez
(Count Three), and his failure to respond to the resulting disciplinary
investigations (Count Four).
                                 The Varnes Matter
        {¶ 6} The Varneses paid Woodley a $1,250 retainer to initiate
bankruptcy proceedings on their behalf in August 2008. Woodley did not return
the Varneses’ calls, never filed their bankruptcy petition, and did not refund their
retainer.
        {¶ 7} The master commissioner and the board found that Woodley had
violated Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence in
representing a client), 1.4(a)(2) (requiring a lawyer to reasonably consult with the
client about the means by which the client’s objectives are to be accomplished),
1.15(d) (requiring a lawyer to promptly deliver funds or other property that the
client is entitled to receive), and 1.16(e) (requiring a lawyer to promptly refund




                                         2
                               January Term, 2012




any unearned fee upon the lawyer’s withdrawal from employment). They found,
however, that there was insufficient evidence to support the charged violation of
Prof.Cond.R. 1.5(a) (prohibiting a lawyer from making an agreement for,
charging, or collecting an illegal or clearly excessive fee).       Although the
complaint charged Woodley with violating Prof.Cond.R. 8.4 (prohibiting a lawyer
from   engaging      in   conduct   involving   dishonesty,   fraud,   deceit   or
misrepresentation, conduct that is prejudicial to the administration of justice, or
any other conduct that adversely reflects on the lawyer’s fitness to practice law),
neither the master commissioner nor the board made any findings with respect to
the allegation. We adopt the board’s findings of fact and misconduct and hereby
dismiss the charges alleging violations of Prof.Cond.R. 1.5 and 8.4 with respect to
the Varnes matter.
                                The Garcia Matter
       {¶ 8} Garcia retained Woodley in January 2009 to probate his father’s
estate. In June 2009, Woodley demanded $500 for attorney fees, though he had
not obtained approval of those fees from the probate court. On November 30,
2009, Woodley wrote to Garcia asking him to provide additional documents and
another $800 in fees. But Woodley did not inform Garcia that his license had
been suspended 27 days earlier.      In re Attorney Registration Suspension of
Woodley, 123 Ohio St. 3d 1475, 2009-Ohio-5786, 915 N.E.2d 1256. In December
2009, the probate court informed Garcia that he would be removed as executor of
the estate if he did not file an account. Garcia’s calls to Woodley were not
returned. Thereafter, Garcia retained new counsel and successfully moved the
court to remove Woodley from the case.
       {¶ 9} The master commissioner and board found that Woodley’s conduct
in the matter violated Prof.Cond.R. 1.3, 1.4(a)(2), 1.5(a), 1.16(e), 5.5(a)
(prohibiting a lawyer from practicing law in a jurisdiction in violation of the
regulation of the legal profession in that jurisdiction), and 8.4(h) (prohibiting a



                                         3
                            SUPREME COURT OF OHIO




lawyer from engaging in conduct that adversely reflects on the lawyer’s fitness to
practice law). They concluded, however, that relator had not proved an alleged
violation of Prof.Cond.R. 1.15 (requiring a lawyer to hold property of clients in an
interest-bearing client trust account, separate from the lawyer’s own property, and
to maintain certain records regarding client funds entrusted to the lawyer’s care)
by clear and convincing sworn or certified evidence as required by Gov.Bar R.
V(6)(F). We adopt the board’s findings of fact and misconduct with respect to the
Garcia matter and dismiss the charge alleging a violation of Prof.Cond.R. 1.15.
                                The Chavez Matter
       {¶ 10} Chavez retained Woodley in August 2008 to represent him in a
bankruptcy matter and paid him $510, with the understanding that he would be
billed an additional $649 at the conclusion of the matter. Woodley never filed a
bankruptcy petition on Chavez’s behalf. Chavez retained new counsel in October
2009 to pursue his bankruptcy. Woodley then billed him for the $649 remaining
on the agreed fee and refused to return the $510 that Chavez had already paid.
       {¶ 11} Based upon these facts, the master commissioner and board found
that Woodley had violated Prof.Cond.R. 1.3, 1.4(a)(2), 1.16(e), and 8.4(h). They
found, however, that the alleged violations of Prof.Cond.R. 1.5 and 1.15 had not
been substantiated with clear and convincing evidence as required by Gov.Bar R.
V(6)(F). We adopt these findings of fact and misconduct and hereby dismiss the
charges alleging violations of Prof.Cond.R. 1.5 and 1.15 with respect to the
Chavez matter.
             Failure to Cooperate in the Disciplinary Investigations
       {¶ 12} In its complaint, relator charged Woodley with a fourth count,
alleging that he had violated Prof.Cond.R. 8.1(b) by failing to respond to demands
for information regarding the foregoing client grievances.       In its motion for
default judgment, relator alleges that Woodley was notified of the grievances filed
by the Varneses, Garcia, and Chavez. The sworn documentary evidence included




                                         4
                               January Term, 2012




with relator’s motion, including the affidavits of bar counsel and two
investigators, as well as other documents incorporated therein, shows that relator
sent four letters by ordinary mail to Woodley’s registered address, informing him
of the various grievances filed against him and requesting his response. The
letters were not returned, and Woodley did not respond to them.
       {¶ 13} On August 18, 2010, relator sent two identical letters to Woodley
at his home address advising him of relator’s intent to file a complaint with the
board; one was sent by regular mail and the other by certified mail. The letter
sent by regular mail was not returned, but the certified letter was returned
unclaimed, with the number “1320” crossed out of the street address and the
number “1321” handwritten next to it. And when relator sent the complaint to the
board, it also sent a courtesy copy of the cover letter and the complaint to
Woodley.    The letter and complaint were returned marked “moved, left no
address.”
       {¶ 14} We find that the evidence clearly and convincingly demonstrates
that Woodley violated Prof.Cond.R. 8.1(b) (prohibiting a lawyer from knowingly
failing to respond to a demand for information by a disciplinary authority during
an investigation).
                                    Sanction
       {¶ 15} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.             In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in BCGD Proc.Reg. 10(B). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21.
       {¶ 16} There is no evidence of any mitigating factors in the record. See
BCGD Proc.Reg. 10(B)(2). The evidence submitted with relator’s motion for



                                        5
                            SUPREME COURT OF OHIO




default shows that at least six of the nine aggravating factors set forth in BCGD
Proc.Reg. 10(B)(1) are present: (a) a prior disciplinary offense, (c) a pattern of
misconduct, (d) multiple offenses, (e) lack of cooperation in the disciplinary
process, (g) refusal to acknowledge the wrongful nature of the conduct, (h) the
vulnerability of and resulting harm to victims of the misconduct, and (i) failure to
make restitution.
       {¶ 17} Noting that Woodley had committed multiple offenses and that his
misconduct had resulted in actual prejudice to the affected clients and the
administration of justice, the master commissioner and board adopted relator’s
recommended sanction of an indefinite suspension.
       {¶ 18} We have consistently recognized that a lawyer’s neglect of legal
matters and failure to cooperate in the ensuing disciplinary investigation generally
warrant an indefinite suspension from the practice of law in Ohio. See, e.g.,
Columbus Bar Assn. v. Harris, 108 Ohio St. 3d 543, 2006-Ohio-1715, 844 N.E.2d
1202, ¶ 22; Cleveland Bar Assn. v. Judge, 94 Ohio St. 3d 331, 332, 763 N.E.2d
114 (2002); Akron Bar Assn. v. Snyder, 87 Ohio St. 3d 211, 212, 718 N.E.2d 1271
(1999). We have also routinely imposed indefinite suspensions on attorneys who
have continued to practice law after their licenses have been suspended for CLE
and registration violations. See, e.g., Disciplinary Counsel v. Higgins, 117 Ohio
St.3d 473, 2008-Ohio-1509, 884 N.E.2d 1070; Toledo Bar Assn. v. Crandall, 98
Ohio St. 3d 444, 2003-Ohio-1637, 786 N.E.2d 872; Akron Bar Assn. v. Barron, 85
Ohio St. 3d 167, 707 N.E.2d 850 (1999).
       {¶ 19} Woodley neglected three client matters, failed to reasonably
communicate with his clients, and failed to return client retainers when he failed
to perform their work. He has also continued to practice law while under a
registration suspension by requesting additional documents and fees from his
clients without advising them of his ongoing suspension, and he failed to
cooperate in the investigation of this misconduct.         Having considered the




                                         6
                               January Term, 2012




aggravating factors, the absence of any mitigating factors, and the sanctions for
comparable conduct, we conclude that an indefinite suspension is the appropriate
sanction for Woodley’s conduct.
       {¶ 20} Accordingly, Robert Alan Woodley is indefinitely suspended from
the practice of law in the state of Ohio. Costs are taxed to Woodley.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Michael A. Bonfiglio, Bar Counsel; Marshall & Melhorn, L.L.C., and
John A. Borell Jr.; and Cubbon & Associates Co., L.P.A., and Kyle Alison
Cubbon, for relator.
                           ______________________




                                         7